PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/975,219
Filing Date: December 18, 2015
Appellant(s): Rohan K. K. Chandran



______DAVID M. COHEN___
76,314
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/29/2020 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 8-11 are directed to the abstract idea of identify credit card offers based on attribute values and ranking criteria, calculate expected values, display highest ranked offer and application for credit, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 8 and 15 recite, in part, a system/medium for performing the steps of display a user interface including a user interface element selectable by a user of a first user such that the user can request prescreened credit card offers, wherein receiving an indication of a selection of the user interface element includes a request for user interface data indicating one or more prescreened credit card offers for the users, access, a plurality of credit card offers from one or more databases, calculate, for each credit card offer of the plurality of credit card offers and based at least in part on an application of preapproval rules indicating criteria for preapproval of users for each credit card offer, attribute values including at least: (1) a bounty attribute value indicative of a money amount payable to an entity controlling operations of a first website from which the user is directed to apply for the credit card offer if the user is issued a credit card associated with the credit card offer (2) a click-through-rate attribute value indicative of an expected percentage of users that are likely to apply for the credit-2-Application No.: 14/975219 Filing Date: December 18, 2015card offer of a total 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “one or more hardware processors” and “devices” to generate, receive, access, calculate, determine, display data including HTML and Javascript portions for and from first/second websites and display data on interactive user interface.  The processors and devices in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The additional element of using “one or more hardware processors” and 

Claims 8 and 13-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

(2) Response to Argument
Appellant argues that the claims are statutory under 35 U.S.C. 101 because 1) the claims are not directed to an abstract idea 2) similar to the claims in Enfish, McRO and Research Corp, the claims are directed to solution to problem with system technologies 3) the claims do not preempt any abstract idea 4) the claims recite practical application because the claims recite “one or more hardware processors of the computing system” are configured to receive, transmit and display data 5) similar to Bascom, the inventive concept is found in ordered combination because the claims include elements that allow a user to interact with displayed content and 6) absence of prior art rejections supports eligiblity.  The Examiner disagrees.  In response to Applicant’s argument that the claims are not directed to an abstract idea, it is noted that the claims describe the concept of identify credit card offers based on attribute values and ranking criteria, calculate expected values, display highest ranked offer and application for credit, which is directed to abstract idea of Certain Methods of Organizing Human Activity (marketing or sales activities or behaviors; business relations).  In response to applicant’s argument that the claims are similar to Enfish, McRO and Research Corp because the claims improve technologies, it is noted that appellant's claims amount to merely performing an abstract idea on a machine. The Supreme Court cautioned “... if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. In Enfish, the distinction to reject the § 101 challenge at stage one was applied because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016. WL3514158, at *5; cf. Alice, 134 S. Ct. at 2360.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas (generating, receiving, accessing, calculating, determining, and displaying data) that use computers (“one or more hardware processors” and “device”) as tools.  Unlike McRO where the rules are used to improve computer animation, applicant’s claims are not directed toward improve computer related technology. Unlike Research Corp, applicant’s claims are not directed to specific application or improvement computer technology.  The argument that a claim cannot be directed to an abstract idea by asserting that the claim does not preempt is not persuasive because, for example, in Diamond v. Diehr, 450 U.S. 175 (1981), citing 409 U. S. 63; Parker v. Flook,437 U. S. 54,  the Supreme Court found, "[w]e rejected in Flook the argument that, because all possible uses of the mathematical formula were 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHIA-YI LIU/Primary Examiner, Art Unit 3695    
                                                                                                                                                                                                    Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an